t c memo united_states tax_court richard and mabel kelby petitioners v commissioner of internal revenue respondent docket no 13268-03l filed date william e taggart jr for petitioners rebecca duewer-grenville for respondent memorandum opinion haines judge this collection review case is before the court on petitioners’ motion for recovery_of litigation costs brought under sec_7430 and rule petitioners seek to 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to continued recover costs totaling dollar_figure incurred from date the date respondent issued the original notice_of_determination upon which this case is based through the filing of this motion background in deciding the parties’ cross-motions for entry of decision we discussed in detail the history of this case 130_tc_79 we need not repeat the entirety of that discussion but rather we incorporate it herein after the filing of the petition this case was remanded to respondent’s office of appeals three times after each remand petitioners amended their petition petitioners raised three issues during their hearings and before this court a the income_tax_liability first petitioners challenged the existence of their alleged federal_income_tax liability petitioners contended that they filed their joint_return in july or date and paid the tax due in respondent created a substitute for return sfr for ms kelby but not mr kelby the sfr reflected ms kelby’s wages and related_income tax withheld as reported on her forms w-2 wage and tax statement respondent then sent continued the nearest dollar 2the notice_of_determination also related to liabilities for through and petitioners did not challenge those liabilities ms kelby a notice_of_deficiency for but she did not receive it because petitioners had moved in respondent assessed the tax shown as due on the sfr and began collection activities in petitioners reconstructed their return showing mr and ms kelby’s wage income and income_tax withheld respondent accepted the return and assessed the tax due although petitioners contended they had paid the tax in respondent also abated the erroneous assessment thus the first issue was whether petitioners paid their liability in and whether the assessment was proper respondent’s appeals officers took up the issue and determined that there was no record of petitioners’ submitting their return in or that a payment was made then furthermore petitioners presented no evidence to show that the return was submitted or that payment had been made such as a canceled check on date more than years after their original hearing petitioners sent respondent ms kelby’s notes concerning whom she spoke with at the local internal_revenue_service irs office in and how she paid the liability in petitioners requested that the notes be included in the stipulation of facts being prepared for trial before date this documentation had not been provided to respondent or the appeals officers with this information respondent contacted the irs employees with whom ms kelby spoke those irs employees corroborated portions of ms kelby’s story shortly thereafter respondent conceded that the liability had been fully satisfied and allowed petitioners a credit as of date equal to the tax_liability b collection alternatives second petitioners sought a collection alternative specifically an offer-in-compromise oic they offered dollar_figure to satisfy their tax_liabilities which totaled more than dollar_figure including interest in each of the notices of determination respondent’s appeals officers rejected petitioners’ oic because petitioners’ collection potential was far greater than dollar_figure during their final hearing after respondent conceded the payment of the liability the parties entered into an installment_agreement whereby petitioners would pay dollar_figure per month c release of the notice_of_federal_tax_lien finally petitioners sought the release of the notice_of_federal_tax_lien nftl which began this whole series of events respondent consistently denied petitioners’ request after the parties came to an agreement with respect to the installment_agreement petitioners continued to seek the release of the nftl 3the total outstanding liabilities vary by offer because of the accrual of interest on date at a hearing before this court petitioners announced their intention to abandon the issue d motions for entry of decision at the date hearing the parties agreed that there were no substantive issues remaining however they disputed what the decision in the case should be each postured so as to appear to be the prevailing_party unable to reach an agreement they filed cross-motions for entry of decision in kelby v commissioner supra pincite we determined that because of respondent’s concessions with respect to the liability all issues with respect to that year were moot we also determined that under sec_6330 the position we review is the position taken by respondent’s appeals_office in the last supplemental notice_of_determination not each notice separately as petitioners contended id pincite not long after the release of kelby v commissioner supra petitioners filed their motion for recovery_of litigation costs in accordance with rule respondent filed a response to petitioners’ motion and petitioners filed a reply and an additional affidavit a hearing was held in san francisco california on date discussion taxpayers are eligible for an award of reasonable fees and costs incurred in certain administrative and court proceedings if they meet the requirements of sec_7430 to qualify under sec_7430 the taxpayers must establish that they were the prevailing_party within the meaning of sec_7430 exhausted the applicable administrative remedies did not unreasonably protract the proceedings and have claimed costs that are reasonable all four elements of sec_7430 are in dispute a whether petitioners were the prevailing_party to be a prevailing_party a taxpayer must substantially prevail as to the amount or most significant issue in controversy and meet the requirements listed in u s c section d b and b sec_7430 further the position taken by the commissioner in the administrative and court proceedings must not have been substantially justified id 942_f2d_459 8th cir although a taxpayer bears the burden of proving he meets requirements and the commissioner bears the burden of proving his position was substantially justified 108_tc_430 see 458_f3d_1025 9th cir the parties agree that petitioners meet the requirements of u s c sec_4under u s c sec d b and b an individual taxpayer is ineligible for an award of costs if the taxpayer’s net_worth exceeded dollar_figure million at the time the petition was filed d b and b they dispute the other two requirements of sec_7430 the parties agree that this case involved three issues whether petitioners were liable for the alleged unpaid tax whether petitioners were eligible for a collection alternative and whether the nftl should have been released the most significant issue or set of issues is relevant in determining whether petitioners were the prevailing_party each of the three issues was significant to the parties and a reasonable argument can be made that each was the most significant complicating matters petitioners contend that the issues are intertwined they argue that they gave up their oic claim and entered into the installment_agreement only because respondent conceded the liability was satisfied thus making an installment_agreement appropriate because we conclude that petitioners were not the prevailing_party with respect to any of these issues or any set of issues we need not determine which issue was the most significant the release of the federal_tax_lien petitioners abandoned their argument that the nftl should be released accordingly petitioners did not substantially prevail as to this issue collection alternatives during their hearings and in their petition and amended petitions petitioners sought an oic which would have satisfied their outstanding liabilities for dollar_figure respondent rejected those offers on the basis of petitioners’ financial status at the time of the offers petitioners allege that their financial status improved over the course of the proceedings nevertheless they did not increase the amount of their offer after respondent conceded the liability petitioners continued to seek an oic the appeals officer rejected the oic and the parties entered into an installment_agreement the parties agreed that petitioners would satisfy their outstanding liabilities by making payments of dollar_figure per month until that point petitioners sought to compromise their income_tax liabilities of more than dollar_figure for only dollar_figure the concession of the liability reduced the outstanding liabilities to just less than dollar_figure petitioners’ installment_agreement is substantially different from their oics under the installment_agreement petitioners remain liable for their unpaid taxes under the proposed oics petitioners would have satisfied all their outstanding tax_liabilities for approximately percent of the total the parties’ installment_agreement more closely resembles respondent’s position than petitioners’ because petitioners continued to be liable for all their unpaid taxes under these circumstances we cannot say that petitioners substantially prevailed as to this issue the tax_liability respondent conceded that petitioners were not liable for the alleged unpaid tax accordingly we conclude that petitioners substantially prevailed as to this issue however for a taxpayer to be the prevailing_party under sec_7430 the position taken by the commissioner in the proceedings must not have been substantially justified substantially justified means justified to a degree that could satisfy a reasonable person or having reasonable basis both in law and fact 487_us_552 kenney v united_states supra pincite see maggie mgmt co v commissioner supra pincite for a position to be substantially justified substantial evidence must exist to support it pierce v underwood supra pincite that phrase does not mean a large or considerable amount of evidence but rather ‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion ’ id pincite quoting 305_us_197 the commissioner’s position may be incorrect but substantially justified if a reasonable person could think it correct id pincite n a significant factor in determining whether the commissioner acted reasonably as of a given date is whether on or before that date the taxpayer presented all relevant information under the taxpayer’s control 123_tc_202 sec_301 c proced admin regs thus whether the commissioner acted reasonably ultimately turns upon the available facts which formed the basis for the commissioner’s position 85_tc_927 see 55_f3d_189 5th cir affg tcmemo_1994_182 the fact that the commissioner eventually loses or concedes an issue does not by itself establish that the position taken was unreasonable 931_f2d_1044 5th cir 106_tc_76 however it is a factor that may be considered estate of perry v commissioner supra pincite 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir at some point in july or date petitioners likely filed their return and paid the tax due for some reason the return and payment were lost or improperly recorded or an irs employee erred in some other way causing petitioners not to be credited with the filing of their return and the payment of the tax due respondent then erroneously assessed the tax in and in an effort to correct the erroneous assessment erroneously assessed the tax again in however the question before us is not whether respondent erred in failing to record the filing of the return and payment of the tax due or whether respondent erred in assessing the tax in and respondent likely did the question is whether in the course of the administrative and judicial proceedings respondent was substantially justified in taking the position that petitioners did not file their return and pay the tax due in we conclude that respondent was substantially justified both during the administrative hearings and before this court in contending that petitioners were liable for the alleged unpaid tax the court_of_appeals for the ninth circuit to which an appeal in this case would lie has held that the reasonableness of the commissioner’s position is analyzed separately for the administrative and judicial proceedings kenney v united_states f 3d pincite3 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 although this case was remanded for further administrative proceedings several times and several amended petitions and amended answers were filed respondent’s position was remarkably consistent the appeals officers took the position that petitioners were liable for the tax_liability because they filed their return in and did not pay the tax due they also took the position that petitioners were not eligible for a dollar_figure oic because petitioners’ collection potential was substantially greater than dollar_figure and the nftl should not be released respondent took the identical position before this court arguing that petitioners were liable for the unpaid tax and that the appeals officers did not abuse their discretion in denying the oics and not releasing the nftl respondent’s position changed when petitioners provided ms kelby’s notes these notes had not previously been provided to respondent or any of the appeals officers petitioners failed to present to respondent and the appeals officers all the relevant information under their control once that information was presented respondent promptly conceded the tax_liability issue petitioners argue that the notes were irrelevant because they related to discussions ms kelby had with irs employees regarding the correction of the erroneous assessment of the liability those discussions resulted in the irs’s assessing the liability in in an effort to correct the erroneous assessment the erroneous assessment is the nexus of the parties’ dispute with respect to the liability evidence of who made the assessment which allowed respondent to investigate how and why the assessment was made is highly relevant furthermore it is unlikely petitioners would have sought to include the notes in the stipulation of facts if they had been irrelevant before ms kelby’s notes were provided to respondent petitioners had not provided respondent or the appeals officers sufficient credible information upon which the liability could have been conceded therefore we conclude that respondent was substantially justified in taking the position that petitioners were liable for the alleged tax b conclusion because we conclude that petitioners were not the prevailing_party with respect to any of the issues they are precluded from recovering litigation costs and we need not address whether petitioners have satisfied the other elements of sec_7430 to reflect the foregoing an appropriate order and decision will be entered
